Title: Comment on Settlement of Foreign Accounts, [29 July] 1782
From: Madison, James
To: 

Editorial Note
Although Congress on 28 May 1782 had resolved to appoint a commissioner “to liquidate and finally settle the accounts of all the servants of the United States, who have been entrusted with the expenditure of public monies in Europe,” nothing had been done since that date to fill the office or to determine the salary of the incumbent (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXII, 306; Report on Salaries of Representatives Abroad, 28 May 1782, and n. 4). When the matter was revived on 25 and 29 July, Arthur Lee and other delegates who suspected that Franklin had been guilty of financial irregularities urged Congress to repeal the above resolution (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXII, 416–17, 421; Burnett, LettersEdmund C. Burnett, ed., Letters of Members
          of the Continental Congress (8 vols.; Washington, 1921–36)., VI, 379, 389; Thomson, “Debates,”Charles Thomson, “Debates in the Congress of the Confederation from
        July 22d to September 20th, 1782,” Collections of the New-York
          Historical Society, XI (1878), 63–169. pp. 65–66, 69–70). According to Thomson, Edward Telfair opened the way for debate on 29 July by moving that the commissioner’s annual stipend should be four thousand dollars.
 

[29 July 1782]

Mr Madison was for sending a person or persons to liquidate but not with power finally to settle the acct.